Citation Nr: 0328028	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  95-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess 10 percent for lupus 
erythematosus.

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to service-connected lupus 
erythematosus.

3.  Entitlement to service connection for osteoarthritis, 
claimed as secondary service-connected lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision that denied the benefit sought on appeal.  Through 
his representative, the veteran filed a notice of 
disagreement (NOD) in January 1995; the RO issued a statement 
of the case (SOC) in July 1995; and the veteran perfected his 
appeal with the filing of a substantive appeal in August 
1995.

The veteran offered testimony during two hearings:  in 
October 1995, before RO personnel, and in August 2001, before 
a Board Member (Veterans Law Judge) at the RO; transcripts of 
both hearings are of record.  

The Board remanded these matters to the RO in November 2001.  
After accomplishing the requested development, the RO 
continued the denial of each claim; hence, these matters were 
returned to the Board for further appellate consideration.

In a September 4, 2003 letter, the Board's Administrative 
Service advised the veteran that the Veterans Law Judge that 
conducted the August 2001 hearing is no longer with the 
Board, and that he had a right to testify before another 
Veterans Law Judge that would participate in the final 
decision in his cases.  The letter specifically indicated 
that if the veteran did not respond within 30-days, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond within the prescribed time period.   





REMAND

After a review of the claims file, the Board finds that, 
unfortunately, another remand of this matter is warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the Board's prior remand, the RO sent to the 
veteran a four-page letter, requesting, among other things, 
that the veteran provide sufficient information and 
authorization to enable the RO to obtain all outstanding 
records from all healthcare providers for any form of 
arthritis or lupus, to include specific providers previously 
identified by the veteran--Dr. T. Cocco, Dr. Ksarp, Manhassat 
General Hospital, and South Side Hospital in Bayshore.  The 
RO requested that the veteran provide information within 60 
days of the date of the letter.

The Board finds, however, that, the given the length and 
detail of the November 2001 letter, the multiple points 
raised therein, there is the possibility that the RO's 
request for information concerning healthcare providers for 
lupus and/or for any form of arthritis was obscured.  Given 
the heightened duties imposed by the VCAA, the Board finds 
that the RO should send the veteran another letter requesting 
only that the veteran provide information and authorization 
to enable it obtain outstanding evidence from the treatment 
providers identified above, as well as from any other 
provider.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003).  After 
providing the necessary notice, the RO should attempt to 
obtain any pertinent, outstanding evidence for which the 
veteran provides specific information, and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2002).  

If any additional records are received, the RO should forward 
the claims file to the physician that conducted the March 6, 
2003 examination for a supplemental medical opinion. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information and authorization to permit 
it to obtain outstanding medical 
treatment records from Dr. T. Cocco, Dr. 
Ksarp, Manhassat General Hospital, and 
South Side Hospital in Bayshore.  The RO 
should also request that the veteran 
identify, and provide specific 
information and authorization concerning 
any additional healthcare providers for 
lupus and/or any form of arthritis.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2002).  If any records 
sought are not obtained, the RO should 
notify him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  If any additional medical evidence is 
received, the RO should forward the 
claims file to the VA physician that 
conducted the March 2003 examination.  
After review of the claims file, the 
physician should render a supplemental 
medical opinion addressing whether, in 
light of the additional medical evidence 
received, any conclusion expressed in the 
report of the March 2003 examination 
should be reversed or amended.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for on 
appeal in light of all pertinent service 
connection for COPD, hearing loss and 
refractive error on the basis of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



